Citation Nr: 1616507	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1975.

The PTSD and acquired psychiatric disorder matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, May 2009, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The TDIU claim comes before the Board on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In October 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge on the PTSD and acquired psychiatric disorder issues.  A transcript of this hearing was prepared and associated with the claims file.

Although the Veteran has expressly claimed service connection for bipolar disorder, the scope of a claim may include other diagnoses that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Notably, in this case, the record also reflects other psychiatric diagnoses, including dythymia, anxiety, and depression. Thus, the issue has been modified broadly as a claim for an acquired psychiatric disorder other than PTSD rather than solely as a claim for bipolar disorder.

The Board notes that the issue of entitlement to service connection for depression was previously denied in a February 1996 rating decision.  However, subsequent to that decision, VA received service personnel records in November 2005 that are relevant to the claim.  Therefore, the Board will reconsider this claim under 38 C.F.R. § 3.156(c)(i) (2015) as part of the claim for an acquired psychiatric disorder as opposed to requiring the submission of new and material evidence.

In September 2013, the Board reopened the previously denied PTSD claim and then remanded the PTSD and bipolar appeals to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The acquired psychiatric disorder and PTSD appeals have now been returned to the Board for appellate disposition.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder, to include as a result of exposure to herbicides, has been raised (see June 2011 statement in VA Form 9) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the claim is hereby again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Regarding the TDIU issue, this claim comes on appeal from a February 2015 rating decision that denied the claim.  In March 2015 and May 2015, the Veteran submitted Notices of Disagreement (NODs) with the rating decision.  To date, the AOJ has not issued a Statement of the Case (SOC) on the claim in response to the NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the PTSD claim, the Board remanded this claim in September 2013 for, in pertinent part, the Veteran's recent VA treatment records to be obtained.  Upon remand, the AOJ obtained the Veteran's VA treatment records through April 2014.  However, in a February 2015 VA 21-8940 Form, the Veteran reported psychiatric VA treatment in January 2015 at the Community-Based Outpatient Clinic (CBOC) in Hilo.  These pertinent VA treatment records are not currently in the claims file, and attempts to obtain them have not been made by the AOJ.  On remand, all pertinent VA treatment records dated since April 2014 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Regarding the acquired psychiatric disorder claim, the Board remanded this claim in September 2013 for, in pertinent part, the Veteran to be scheduled for a VA examination and medical opinion regarding the nature and etiology of his acquired psychiatric disorder.  Upon remand, the Veteran was afforded a VA examination in April 2014.  The Veteran was diagnosed with unspecified bipolar and related disorder.  The VA examiner provided a negative nexus medical opinion.  However, the examiner did not provide any rationale for his medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  

Another remand of the PTSD and acquired psychiatric disorder claims is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC on the issue of entitlement to a TDIU.  A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Obtain and associate with the claims file any relevant VA treatment records from VA Hilo CBOC dated from April 2014 to the present relating to his psychiatric claims.

3.  The AOJ should ask the VA examiner who conducted the April 2014 VA addendum opinion, or, if that VA examiner determines that it is necessary, obtain a VA examination regarding the etiology of the Veteran's currently diagnosed unspecified bipolar and related disorder.  The claims file must be  provided to and reviewed by the examiner in conjunction with the examination. 

The examiner is requested to offer an opinion as to whether is at least as likely as not (i.e., at least a probability of 50  percent or greater) that the currently diagnosed unspecified bipolar and related disorder is 
related to service. 

All opinions provided must be thoroughly explained, and an adequate rationale for all conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for PTSD and for an 
acquired psychiatric disorder other than PTSD; this readjudication should take into account the additional evidence added to the record.  If any benefit sought on 
appeal remains denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




